DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following preliminary amendment submitted 10/26/2020, claims 1-20 are pending in this application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 11-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zharov (US 6443978 B1).
	Regarding claims 1 and 11, Zharov teaches a photomatrix device (title) for therapeutic optical radiation (Abstract) comprising: a substrate/cover whose “shape is similar to the shape of the spatially extensive pathologic zone” [Col 1 Ln. 65-68] (Figs 1, 2, 3, 4, 7 and 9, these figures show various configurations where the shape of the cover/substrate conforms to protruding/projecting aspects of the body, [Col 4 Ln. 54-Col 5 Ln 4 discusses the ability to shape the device according to projecting body areas); a light source superimposed in the substrate/cover [Col 2 Ln. 8-32] (Light sources placed on the substrate for irradiation emission); and a transparent hood or flexible elastic strip may form a sheet between the light source and the biologic treatment area [Col 2 Ln. 52- Col 3 Ln 3] so that the light sources are between the hood/elastic strip and substrate and where the substrate or hood/elastic 
	Regarding claim 3, Zharov teaches a phototherapy device substantially as claimed in claim 1. Further, Zharov teaches where the ‘sheet’ [Col 2 Ln. 52- Col 3 Ln 3] partially covers the cover/substrate so that it does not make contact with the body [Col 8 Ln. 16-26] (Fig 3, the substrate in this example does not make contact with the body, the elastic strip and rubber stops partially surround the cover/substrate so that it does not make contact with the body).
	Regarding claim 5, Zharov teaches a phototherapy device substantially as claimed in claim 1. Further, Zharov teaches a cooling system for the light sources which may be integrated on the sides of the substrate/cover [Col 3 Ln. 40-45].
	Regarding claim 12, Zharov teaches a phototherapy device substantially as claimed in claim 11. Further, Zharov teaches wherein the sticking member/adhesive tape holds the device in place by sticking to the area around the treatment area but leaving the treatment portion exposed (Fig 3, adhesive tape 21 may be used to hold the device on the treatment area by sticking to the surrounding area).
	Regarding claim 13, Zharov teaches a phototherapy device substantially as claimed in claim 12. Further, Zharov teaches wherein the sticking member/adhesive tape holds the device in place by sticking to the area around the treatment area but leaving the treatment portion exposed (Fig 3, adhesive tape 21 may be used to hold the device on the treatment area by sticking to the surrounding area), further, Zharov teaches wherein the device may take the form of a mask [Col 7 Ln. 62 –Col 8 Ln. 4] 
	Regarding claim 15, Zharov teaches a phototherapy device substantially as claimed in claim 12. Further, Zharov teaches wherein the cover includes one or more mounts for attachment of the sticking member (Fig 3, the adhesive tape is disposed on two mounting areas on the cover/substrate of the device).
	Regarding claim 16, Zharov teaches a phototherapy device substantially as claimed in claim 1. Further, Zharov teaches wherein the light source unit is located such that the light source unit is capable of irradiating the projecting part with light from a plurality of directions [Col 10 Ln. 50- Col 11 Ln. 14] (fig 13, the light unit comprises light sources which may irradiate the target area from many different directions).
 	Regarding claim 17, Zharov teaches a phototherapy device substantially as claimed in claim 1. Further, Zharov teaches a phototherapy apparatus further comprising a reflector which is configured to reflect light emitted by the light source unit and which is provided so as to face the projecting part [Col 2 Ln. 39-43] [Col 5 Ln. 55-61].
	Regarding claim 19, Zharov teaches a phototherapy device substantially as claimed in claim 1. Further, Zharov teaches wherein the light source unit is composed of a plurality of independent light source units [Col 2 Ln. 8-32] (a plurality of emitters make up the lighting unit).
	
	  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 2, 4, 6, 7, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zharov (US 6443978 B1) as applied to claim 1 and 11 above, and further in view of Scheja (US 20150165231 A1).
	Regarding claim 2, Zharov teaches a phototherapy device substantially as claimed in claim 1. Zharov does not teach wherein the light source includes: an insulating flexible substrate; a trace provided on the insulating flexible substrate; and a light-emitting device mounted on the trace.
	Scheja teaches a phototherapy gel pack (title) wherein the light source includes: an insulating flexible substrate [0064] [0072]; a trace/conductor provided on the insulating flexible substrate [0064] [0072]; and a light-emitting device mounted on the trace [0064] [0072].
	It would be obvious to one of ordinary skill in the art to have modified the irradiation system of Zharov to make use of the flexible light source of Scheja because “construction of thin plates of conductive material connected by thin conductive tracks enables a more flexible design than circuits having many layers of conductive materials” and “flexibility of the phototherapy gel pack may allow even, homogeneous and/or effective distribution of illumination to the target treatment area, even when the anatomy is "hilly" or "bumpy" (uneven or not smooth)” [0009]. Further, examiner notes this modification comprises a simple substitution of one known element (light sources and power delivery of Zharov) for another (insulating and flexible electrical traces of Scheja) to obtain predictable results (the resultant device may be made to emit light and have greater flexibility to conform to the shape of a target location).
	Regarding claim 4, Zharov teaches a phototherapy device substantially as claimed in claim 1. Zharov does not teach wherein the sheet covers both faces of the cover.

	It would be obvious to one of ordinary skill in the art to have modified the phototherapy device of Zharov with a sheet/layer enclosing the cover/substrate “Because the flexible circuit may be embedded in the gel pack between waterproof layers, the gel pack and the flexible circuit together are waterproof” [0072], the waterproof quality of this modification may allow for the device to be more durable when exposed to conditions around the treatment of the body.
	Regarding claim 6, Zharov teaches a phototherapy device substantially as claimed in claim 5. Further, Zharov teaches wherein a cooling unit is configured to cool the light source and is superposed on the cover/substrate [Col 3 Ln. 40-45]. 
	Zharov does not teach wherein the cooling unit is in contact with the light source to exchange heat with it. 
	Scheja teaches a phototherapy gel pack (title) wherein a cooling gel is disposed adjacent to the light sources in order to exchange heat with the light source [0046] [0049]. 
	It would be obvious to one of ordinary skill in the art to have modified the device of Zharov to make use of the heat exchanging gel in contact with the light source as taught by Scheja because “high powered light sources may harm the target treatment area if the heat produced is not managed” so “The gel may also absorb some of the heat produced by the light sources” [0049]. Further, examiner notes that this modification comprises a simple substitution of one known element (cooling unit of Zharov) for another (cooling gel unit of Scheja) to yield predictable results (the gel of Scheja can provide cooling to the light sources instead of the fan of Zharov).
	Regarding claim 7, Zharov teaches a phototherapy device substantially as claimed in claim 5. Further, Zharov teaches a cooling unit for the light sources [Col 3 Ln. 40-45].

	Scheja teaches a phototherapy gel pack (title) wherein the cooling unit is flexible [0009] [0012] [0046] [0049] (gel pack is flexible and gel serves as a cooling unit for the device) and at least one face of the cooling unit has adhesiveness [0086]-[0088] (gel pack, where the gel serves as the cooling unit may be provided with a covering that is adhesive to allow the gel pack to adhere to things).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Zharov to make use of the flexible cooling gel and an adhesive face as taught by Scheja because the “flexibility of the phototherapy gel pack may allow even, homogeneous and/or effective distribution of illumination to the target treatment area, even when the anatomy is "hilly" or "bumpy" (uneven or not smooth)” [0009] and the adhesive may allow for the device to “adhere easily to the target treatment area to keep the gel pack in place” [0088], both of these additions may improve device placement on a treatment area. Further, examiner notes that this modification comprises a simple substitution of one known element (cooling unit of Zharov) for another (cooling gel unit with flexibility and adhesion of Scheja) to yield predictable results (the gel of Scheja can provide a flexible adhesive surface for mounting the device of Zharov).
	Regarding claim 9, Zharov teaches a phototherapy device substantially as claimed in claim 1. Further, Zharov teaches a transparent sheet that may make contact with the treatment area. 
	Zharov does not teach wherein the sheet includes a light-blocking portion that is non-transparent to the light emitted by the light source unit [Col 2 Ln. 52- Col 3 Ln 3].
	Scheja teaches wherein a cover/sheet of the device includes a light-transparent portion that is transparent to light emitted by the light source unit; and a light-blocking portion that is non-transparent to the light emitted by the light source unit [0086] (the cover may contain holes/slits to differentiate light transmitting and light blocking regions).

	Regarding claim 10, Zharov teaches a photomatrix device (title) for therapeutic optical radiation (Abstract) comprising: a substrate/cover whose “shape is similar to the shape of the spatially extensive pathologic zone” [Col 1 Ln. 65-68] (Figs 1, 2, 3, 4, 7 and 9, these figures show various configurations where the shape of the cover/substrate conforms to protruding/projecting aspects of the body, [Col 4 Ln. 54-Col 5 Ln 4 discusses the ability to shape the device according to projecting body areas); a light source superimposed in the substrate/cover [Col 2 Ln. 8-32] (Light sources placed on the substrate for irradiation emission); and where the cover makes contact with the area surrounding the treatment area [Col 8 Ln. 27-44] (Fig 4, in this embodiment the cover/substrate is configured to surround and enclose a treatment area, making contact with the area around the treatment area). 
	Zharov does not teach wherein the space enclosed by the cover and light source is filled with a fluid material so that the light source does not make contact with the treatment area. 
	Scheja teaches wherein the space between the light source and the treatment area is filled with gel/fluid so that the light source does not make contact with the treatment area [0073] [0083]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Zharov with the gel/fluid buffer of Scheja because “gel between the light source and the target treatment area allows the gel to be used as, e.g., a spacer or buffer. Furthermore, the thermal treatment provided by the gel is more effective if placed closer to the target treatment area” [0013]. 

	Zharov does not teach a light-blocking portion that is non-transparent to the light emitted by the light source unit. 
	Scheja teaches wherein a cover/sheet of the device includes a light-transparent portion that is transparent to light emitted by the light source unit; and a light-blocking portion that is non-transparent to the light emitted by the light source unit [0086] (the cover may contain holes/slits to differentiate light transmitting and light blocking regions).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sheet of Zharov to include non-transparent locations because this may “filtering areas such that the light passing through may be configured for a particular therapy” [0086], the non-transparent area may allow for specific targeting of the therapy. Further, examiner notes this modification comprises the use .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zharov (US 6443978 B1) as applied to claim 5 above, and further in view of de Taboada (US 20100204762 A1).
	Regarding claim 8, Zharov teaches the device as claimed in claim 5. Further Zharov, teaches a cooling unit for the light sources, but does not teach wherein the cooling unit uses an inlet to allow for coolant to be fed externally. 
	De Taboada teaches a phototherapy device where the cooling unit using liquid coolant, which uses an inlet to allow for coolant to be fed externally [0099] [0104]-[0105].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the cooling device of Zharov to use liquid coolant to cool the optical emission device as taught by de Taboada because the “thermoelectric assembly 90 actively cools the patient's scalp or skull via the output optical assembly 20, thereby advantageously avoiding large temperature gradients at the patient's scalp or skull which would otherwise cause discomfort to the patient” [0099]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zharov (US 6443978 B1) as applied to claim 11 above, and further in view of Unger (US 20170340897 A1).
	Regarding claim 14, Zharov teaches the device as claimed in claim 11. Further, Zharov teaches 
where a sticking/adhesive tape is configured to hold the irradiation apparatus cover/mount to the area surrounding the treatment area, [Col 2 Ln. 42-44; Col 3 Ln 55-59; Fig 3, Col 8 Ln. 21-26]. 
	Zharov does not teach wherein the sticking member is attached to a rotary shaft with a range of motion which allows a relative angle between the cover and treatment part to change. 
	Unger teaches a light therapy device wherein a mount for the emitter array [0086] (in this case the emitter array is considered an equivalent to the cover/substrate with light sources of Zharov) 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the mounting system of Zharov to further include a rotational shaft in the mounting system because this modification comprises the use of a known technique (a mounting system with rotation capabilities for a light emitter) to improve similar devices (light therapy systems) in the same way (by including rotational/pivoting capabilities it may allow for a greater treatment zone to be reached with the same amount of emitters, or a different angle of incident light for treating odd angles of a projecting body part).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zharov (US 6443978 B1) as applied to claim 1 above, and further in view of Robins (US 20070129776 A1).
	Regarding claim 18, Zharov teaches the device as claimed in claim 1. Further, Zharov teaches a phototherapy device wherein the cover being located in a fixed position relative to the so as to cover another side of the projecting part (the cover/substrate has a “shape is similar to the shape of the spatially extensive pathologic zone” [Col 1 Ln. 65-68]; Figs 1, 2, 3, 4, 7 and 9, these figures show various configurations where the shape of the cover/substrate conforms to protruding/projecting aspects of the body, [Col 4 Ln. 54-Col 5 Ln 4] discusses the ability to shape the device according to projecting body areas). 
	Zharov does not teach wherein a base covers one side of a projecting part and the substrate/cover is fixed on the opposing side of the projecting part. 
	Robins teaches a light therapy treatment system (title) wherein a base/glove body 467 covers one side of a projecting part/finger and the light emission part/patch 450 (in this case the patch with light emitters is considered equivalent to the substrate/cover of Zharov with light sources) is fixed to a 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Zharov to make use of the base mounting mechanism as taught by Robins because “light emitting system is positioned (e.g., due to engagement between the positioning structure and the at least one anatomical feature) to deliver a therapeutically effective amount of light to a target site in the body part” [0017], this advantage help overcome issues with light therapy devices which are “intended for home-use typically require the user to accurately position the device, particularly for joint treatments. Light therapy devices often have very localized light sources that require precise positioning, thus requiring placement by highly-trained personnel. These types of devices are not suitable for self-administered light therapy by the average user because it is often difficult to ensure proper compliance, and the average user is not properly trained to administer light therapy” [0005]. Further, examiner notes that this modification comprises the use of known technique (a mounting technique using a base on the opposing side of a projecting body part) to improve similar devices (phototherapy devices) in the same way (this allows for mounting of a phototherapy device in the desired location to improve therapy delivery). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 August 2021